Citation Nr: 1233906	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for a disability involving the left shoulder and upper arm.

2.  Entitlement to service connection for a disability involving the left hip and leg to include the foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.

In December 2009, a hearing was held before a hearing officer; a transcript of this hearing is associated with the claims file.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts having disability of the left shoulder and upper arm and the left hip and leg to include the foot to an injury that was sustained during service.

The Veteran reports being injured in service when he fell after being stuck to the intake of a jet engine.  He reports having continuous symptoms that have worsened over  time.

Although the Veteran's service treatment records do not document the incident, the Veteran is competent to report any injury he may have had.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Current VA treatment records note the Veteran's symptoms and contain diagnoses of left hip and left shoulder arthritis.

Given the evidence of current diagnoses and the Veteran's reports of an in-service injury with ongoing symptoms, the threshold for obtaining an opinion is met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA medical treatment rendered for the claimed disorders since service. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims to VA. 

2.  The RO then should have the Veteran scheduled for a VA examination in order to determine the nature and likely etiology of the claimed left shoulder and arm and left hip and leg conditions.  

The claims folder must be made available to the examiner for review. 

All indicated testing should be undertaken and the examiner should elicit from the Veteran and record a complete medical history.

* After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether the any current left shoulder or arm disability at least as likely as not (e.g., a 50 percent or greater probability) was due to an injury in service as described by the Veteran.

* The examiner should also opine as to whether any current left hip or leg disability at least as likely as not (e.g., a 50 percent or greater probability) was caused by an injury in service as described by the Veteran.

The examiner must provide a rationale for each opinion. 

3.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


